143 Ga. App. 493 (1977)
238 S.E.2d 584
FISHER
v.
THE STATE.
54520.
Court of Appeals of Georgia.
Argued September 21, 1977.
Decided October 12, 1977.
Isaacs, Comolli & Polonsky, Thomas K. Isaacs, for appellant.
Herbert A. Rivers, Solicitor, J. Stephen Schuster, Assistant Solicitor, for appellee.
BELL, Chief Judge.
Defendant was arrested on March 9, 1977, on a warrant issued by a justice of the peace for the alleged theft by conversion of property of a value of $12. She was released on bond and notified to appear in the State Court of Cobb County on May 23, 1977. On April 29, 1977, defendant filed her demand for trial. On May 9, 1977, the solicitor nolle prossed the case with the consent of the court. On June 6, 1977, two terms of court having passed, defendant moved for a discharge and an absolute acquittal under Code § 27-1901. The motion was denied. Defendant was never indicted for any offense nor was an accusation filed against her in the State Court of Cobb County. Held:
Code § 27-1901 applies to "Any person against whom a true bill of indictment is found ..." and also to cases in which an accusation has been filed. Williams v. State, 140 Ga. App. 505 (231 SE2d 366). Since neither an indictment nor accusation was filed, defendant was not entitled to an absolute discharge and acquittal under Code § 27-1901.
Judgment affirmed. McMurray and Smith, JJ., concur.